Mr Chief Justice Quiñones,
after making the above statement of the case, delivered the following opinion of the court:
The want of clearness and precision in the wording oí public documents subject to record, especially when bearing upon one or more of the details which the record must contain under pain of nullity, constitutes a legal defect in the *499document, which prevents its admission to record in the Registry of Property, according to the provisions of article 77 of the Regulations for the execution of the Mortgage Law in this Island.
In the testamentary provision under consideration, there is at least a want of clearness in the wording of so important a clause as the one appointing heirs, which is drawn in such terms as to preclude absolute certainty with respect to the real wishes of the testator and, for that reason, until this point is made clear by the courts of j ustice in an action between the proper parties, the ownership of the property cannot be entered in the Registry in favor of any of the parties interested in the inheritance.
In view of the legal authority cited by the Registrar in his decision, and the jurisprudence established by the General Directorate of Registries and Notarial Division, the refusal of the Registrar of San Juan to. record the will referred to in the present appeal, is hereby affirmed. Said will is ordered to be returned to the party presenting the same and a certified copy of this decision transmitted to the Registrar for his information and guidance.
Messrs. Associate Justices Hernández, Figueras, Sulzba-cher and MacLeary, concurring.